 
 
I 
108th CONGRESS
2d Session
H. R. 4550 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Turner of Texas (for himself, Mr. Frank of Massachusetts, and Mr. Berman) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To secure the visa waiver program under section 217 of the Immigration and Nationality Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe, Efficient, Coordinated, Unified, Revitalized, Enhanced Visa Waiver Act. 
2.Electronic Submission of biographical information by visa waiver participants 
(a)In generalThe Secretary of Homeland Security shall establish, as part of the integrated entry and exit data system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a), an electronic system through which an alien seeking to enter the United States without a visa under the visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is required to submit biographical information prior to embarkation. 
(b)ElementsThe electronic system required to be established under subsection (a) shall satisfy the following requirements: 
(1)Electronic determination of eligibilityThe system shall include a method for an electronic determination to be made, and an electronic response to be provided, in 30 minutes or less, as to whether or not an alien submitting information as described in subsection (a) is eligible to be admitted to the United States as a nonimmigrant visitor described in section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)). 
(2)Carrier obligationsThe system shall include a method for requiring— 
(A)carriers and other corporations described in section 217(a)(5) of such Act (8 U.S.C. 1187(a)(5)) to inquire electronically, prior to an alien passenger’s embarkation without a visa, whether the alien has been determined, using the system described in this section, to be eligible for such an admission; and 
(B)the electronic response to such inquiry to be provided in 90 seconds or less. 
(3)DeploymentThe system shall be deployed as soon as possible after the date of the enactment of this Act. 
(4)FeeThe Secretary of Homeland Security shall establish a fee to be charged to aliens described in subsection (a) that is set at a level that will ensure the recovery of the full costs of establishing and operating the system. 
(c)ConsultationIn developing the system, the Secretary of Homeland Security shall consult with, and allow for the system’s review by, a private sector group consisting of individuals with expertise in travel, tourism, privacy, national security, or computer security issues.  
3.Change to requirement for readers and scanners at ports of entrySection 303(b)(2)(A) of the Enhanced Border Security and Visa Entry Reform Act (8 U.S.C. 1732(b)(2)(A)) is amended to read as follows: 
 
(A)In generalNot later than October 26, 2004, the Secretary of Homeland Security, in consultation with the Secretary of State, shall install at all ports of entry into the United States equipment and software to allow biometric comparison and authentication of all United States visas and other travel and entry documents issued to aliens. Not later than October 26, 2005, the Secretary of Homeland Security, in consultation with the Secretary of State, shall install at all ports of entry into the United States equipment and software to allow biometric comparison and authentication of passports issued pursuant to subsection (c)(1).. 
4.Technology standard implementation deadlineSection 303(c) of the Enhanced Border Security and Visa Entry Reform Act (8 U.S.C. 1732(c)) is amended, in each of paragraphs (1) and (2), by striking 2004, and inserting 2005,. 
5.Limited good faith waiverSection 303(c) of the Enhanced Border Security and Visa Entry Reform Act (8 U.S.C. 1732(c)) is amended by adding at the end the following: 
 
(3)Limited good faith waiver 
(A)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, may grant not more than 2 extensions for a country, and its nationals, of the deadlines in paragraphs (1) and (2), respectively, upon a determination that the country is making substantial progress towards ensuring that the passports the country issues to its nationals satisfy the requirements of paragraph (1). Each such extension shall be for a period not exceeding 6 months. 
(B)FactorsIn determining whether a country is making substantial progress under subparagraph (A), the Secretary of Homeland Security shall take into account the following factors, which shall be certified by the Secretary of State:
(i)Whether the country has made a good faith effort to satisfy the requirements of paragraph (1) not later than October 26, 2005. 
(ii)Whether the country has a program designed to satisfy the requirements of paragraph (1) not later than October 26, 2006.
(iii)Whether the country has commenced a pilot program under which some number of passports that satisfy the requirements of paragraph (1) will be issued before March 26, 2006.  
(4)Reports
(A)InitialNot later than October 26, 2005, the Secretary of Homeland Security, in consultation with the Secretary of State, shall issue an initial report on the status of countries’ progress in meeting the requirements of paragraph (1).
(B)FinalNot later than April 25, 2006, the Secretary of Homeland Security, in consultation with the Secretary of State, shall issue a final report on the status of countries’ progress in meeting the requirements of paragraph (1).. 
6.Technical and conforming amendmentsSection 303 of the Enhanced Border Security and Visa Entry Reform Act (8 U.S.C. 1732) is amended by striking Attorney General each place that term appears and inserting Secretary of Homeland Security. 
 
